Case 0:20-cv-60811-DPG Document 45 Entered on FLSD Docket 11/22/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                          CASE NO.: 20-cv-60811-GAYLES/STRAUSS

   THE ESTATE OF
   SAMUEL I. ROIG, et al.,

          Plaintiffs,

   v.

   UNITED PARCEL SERVICE, INC., et al.,

         Defendants.
   ____________________________________/


                                               ORDER

         THIS CAUSE comes before the Court on Plaintiffs’ Motion for Remand (the “Motion”)

  [ECF No. 10]. The Motion was referred to Magistrate Judge Jared M. Strauss, pursuant to 28

  U.S.C. § 636(b)(1)(B) and the Magistrate Rules of the Local Rules for the Southern District of

  Florida. [ECF No. 25]. On September 30, 2020, Judge Strauss issued his report recommending that

  the Motion be denied (the “Report”) [ECF No. 35]. Plaintiffs filed timely objections to the Report

  [ECF Nos. 40, 41], and Defendants filed a response to Plaintiffs’ objections [ECF No. 44]. For the

  reasons that follow, the Court adopts the Report in full and denies Plaintiffs’ Motion.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint
Case 0:20-cv-60811-DPG Document 45 Entered on FLSD Docket 11/22/2020 Page 2 of 2




  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         The Court, having conducted a de novo review of the Report and the record, agrees with

  Judge Strauss’s well-reasoned analysis and recommendation that the Motion should be denied.

  Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1) The Report and Recommendation [ECF No. 35] is ADOPTED in FULL and

         2) Plaintiff’s Motion for Remand [ECF No. 10] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 22nd day of November, 2020.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                2
